Ingraham, P. J. (dissentilig):
I dissent. It is now established that unless there be something in the will indicating the contrary a gift to the wife of a designated married man is a gift to the wife existing at the time of the will and not to one whom he may subsequently marry. (Van Brunt v. Van Brunt, 111 N. Y. 178.) A gift to the “widow ” of a designated person, however, has a broader application and includes such wife as may survive him. (Meeker v. Draffen, 201 N. Y. 205.) When the testator, died his son Thomas was married and he then had a wife and children living. By the 4d clause of his will there was a devise of a house for life to his son Thomas and at his decease a devise over “ to the wife and children of my said son in equal shares. ” This would clearly be a remainder that vested in the living wife and in case the living wife died and his son Thomas married again the second wife would také no interest in this devise. No question is presented, however, in relation to this provision. By the 1th clause of the will the "testator directed his son Thomas to carry on the business during his life; out of the proceeds of such business the son was to draw for his living expenses sixty dollars a week; and the remainder of the profits should be invested and “paid to his said wife and children in equal shares.” It was clear that the testator intended by this provision to provide for the existing wife and that her successor had no interest in this provision. The same clause then contains the further provision under which the question arises: “And, at the decease of my said son (or sooner if said trustees, the survivors or survivor of them, shall find and determine that the continuation of the said business shall not be profitable) I direct, authorize- and empower them to sell and convey the said premises Nos. 63 and 65 Elizabeth street, New York, either in their discretion at public or private sale, also the aforesaid property, patents, machinery, stock and articles connected therewith. And I direct that said trustees, the survivors or survivor of them shall then invest the proceeds of such sales on safe security; and pay over the interest thereof as soon as received, to my said son Thomas S. Morton, for and during his natural life; and, at his decease, the principal of said proceeds shall belong to his wife and children then living in equal shares *57to whom I do hereby give and bequeath the same. If any child of his shall die before his decease, leaving issue, such issue shall be entitled to the share its parent would have had if living.” Whenever in this will the testator speaks of his son Thomas’ wife it seems to me he clearly refers to the existing wife with whom he was acquainted. She it was, the mother of his grandchildren, who was to receive this interest in his estate. There is nothing in this clause as to the proceeds of the premises in Elizabeth street that would indicate that he had a different intention than in the other provisions that he made for Thomas and his wife and children. It seems to me that in this clause as in the other portions of the will he was speaking of the then existing wife of Thomas and she it was he had in mind when providing for the ultimate distribution of his estate. The words “then living,” I think, apply to the children of his son Thomas and that appears from the subsequent clause which provides that if one of Thomas’ children should die before Thomas leaving issue such child should be entitled to the parent’s share. In each of the cases relied upon in the prevailing opinion there were special words which would indicate an intention of the testator to include the wife that the life tenant left surviving and not the existing wife at the túne of the death of the testator. Each of these devises and bequests in the will to Thomas for life with remainder over to his wife and children were remainders that vested on the death-of the testator. It is true that the remainder in the children was subject to be divested by their dying before the life estate terminated, but I think no intention to substitute a subsequent wife of Thomas can be found in the will.
I think, therefore, the decree of the surrogate should be affirmed.
Decree modified as directed in opinion and as. modified affirmed, with costs to appellant payable out of the estate. Order to be settled on notice.